 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                       IN THE UNITED STATES DISTRICT COURT
13                             FOR THE DISTRICT OF OREGON
14   Diane L. Gruber and Mark Runnels,       )
                                             )       Case No. 3:18-cv-01591-MO
15         Plaintiffs,                       )       MEMORANDUM IN SUPPORT OF
                                             )       PLAINTIFF’S MOTION FOR
16                vs.                        )       PARTIAL SUMMARY JUDGMENT
                                             )
17   Oregon State Bar, a public corporation, )
                                             )
18         Defendant.                        )
     _________________________________)
19

20         This is a Civil Rights action brought by two attorneys who currently practice law
21   in the State of Oregon. As such, they are members of Defendant Oregon State Bar as
22   required by ORS 9.160 and have paid all dues and assessments required to maintain their
23   membership in order to practice law in the State of Oregon.
24                                           FACTS

                                                            Michael L. Spencer, OSB #830907
                                                            403 Main St.
                                                            Klamath Falls, OR 97601
                                                            541-883-7139
     MEMORANDUM - Page 1                                    mlslaw@live.com
 1          The facts, at least as to the liability portion of this case, are clear and undisputed.
 2   Plaintiff’s request the Court take Judicial Notice of the provisions of the following
 3   provisions of Oregon law:
 4          “9.160 Bar membership required to practice law; exceptions. (1) Except as
            provided in this section, a person may not practice law in this state, or represent
 5          that the person is qualified to practice law in this state, unless the person is an
            active member of the Oregon State Bar. . . .”
 6

 7          “9.166 Enjoining practicing law without a license; restitution to victim. If the
            board has reason to believe that a person is practicing law without a license, the
 8          board may maintain a suit for injunctive relief in the name of the Oregon State Bar
            against any person violating ORS 9.160. The court shall enjoin any person
 9          violating ORS 9.160 from practicing law without a license. Any person who has
            been so enjoined may be punished for contempt by the court issuing the injunction.
10          An injunction may be issued without proof of actual damage sustained by any
            person. The court shall order restitution to any victim of any person violating ORS
11          9.160. The prevailing party may recover its costs and attorney fees in any suit for
            injunctive relief brought under this section in which the board is the plaintiff.”
12
            “9.191 Annual membership fees; professional liability assessments. (1) Except
13          as provided in subsection (2) of this section, the annual membership fees to be paid
            by members of the Oregon State Bar shall be established by the Board of
14          Governors of the Oregon State Bar, and each year notice of the proposed fees for
            the coming year shall be published and distributed to the membership not later than
15          20 days before the annual meeting of the house of delegates. Any increase in
            annual membership fees over the amount established for the preceding year must
16          be approved by a majority of delegates of the house of delegates voting thereon at
            the annual meeting of the house of delegates. The board shall establish the date by
17          which annual membership fees must be paid.
18          (2) The board shall establish prorated membership fees payable for the year that a
            member is admitted to the practice of law in this state. If the new member is
19          admitted on or before the date established by the board for the payment of annual
            membership fees under subsection (1) of this section, the new member must pay
20          the full annual membership fees established under subsection (1) of this section.
21          (3) In establishing annual membership fees, the board shall consider and be guided
            by the anticipated financial needs of the state bar for the year for which the fees are
22          established, time periods of membership and active or inactive status of members.
            Annual membership fees may include any amount assessed under any plan for
23          professional liability insurance for active members engaged in the private practice
            of law whose principal offices are in Oregon as provided in ORS 9.080 (2). The
24          board may not require that a member who has been admitted to practice law in

                                                                Michael L. Spencer, OSB #830907
                                                                403 Main St.
                                                                Klamath Falls, OR 97601
                                                                541-883-7139
     MEMORANDUM - Page 2                                        mlslaw@live.com
 1         Oregon for 50 years or more pay membership fees, assessments or any amount
           under ORS 9.645, except that the member shall be required to pay any amount
 2         assessed under any plan for professional liability insurance if the member is
           engaged in the private practice of law and the member’s principal office is in
 3         Oregon.”
 4         “9.200 Effect of failure to pay membership fees; reinstatement. (1) Any
           member in default in payment of membership fees established under ORS 9.191
 5         (1) or any member in default in payment of assessed contributions to a professional
           liability fund established under ORS 9.080 (2) shall be given written notice of
 6         delinquency and a reasonable time to cure the default. The chief executive officer
           of the Oregon State Bar shall send the notice of delinquency to the member at the
 7         member’s electronic mail address on file with the bar on the date of the notice. The
           chief executive officer shall send the notice by mail to any member who is not
 8         required to have an electronic mail address on file with the bar under the rules of
           procedure. If a member fails to pay the fees or contributions within the time
 9         allowed to cure the default as stated in the notice, the member is automatically
           suspended. The chief executive officer shall provide the names of all members
10         suspended under this section to the State Court Administrator and to each of the
           judges of the Court of Appeals, circuit and tax courts of the state.
11
           (2) An active member delinquent in the payment of fees or contributions is not
12         entitled to vote.
13         (3) A member delinquent in the payment of fees or contributions may be assessed a
           late payment penalty determined by the board of governors.
14
           (4) A member suspended for delinquency under this section may be reinstated only
15         on compliance with the rules of the Supreme Court and the rules of procedure and
           payment of all required fees or contributions.”
16

17                                        ARGUMENT
18         Plaintiffs in this case assert that the provisions of Oregon law requiring them to be
19   members of the Oregon State Bar and to pay dues, fees and assessments to be members of
20   the Oregon State Bar violate their rights to Freedom of Speech and Freedom of
21   Association protected by the 1st Amendment to the United States Constitution as applied
22   to the States by the 14th Amendment to the United States Constitution.
23         Plaintiffs are, of course, aware of the decisions of the United States Supreme Court
24   in Lathrop v. Donohue, 367 U.S. 820, 81 S.Ct. 1826, 6 L.Ed.2d 1191 (1961) and Keller v.

                                                             Michael L. Spencer, OSB #830907
                                                             403 Main St.
                                                             Klamath Falls, OR 97601
                                                             541-883-7139
     MEMORANDUM - Page 3                                     mlslaw@live.com
 1   State Bar of California, 496 U.S. 1, 110 S. Ct. 2228, 110 L. Ed. 2d 1(1990) where the
 2   Supreme Court allowed integrated bars. However, the Supreme Court’s recent decision
 3   in Janus v. American Federation of State, County and Municipal Employees, et al, 585 U.
 4   S. _____ (No. 16–1466) (2018) shows that those cases are no longer good law.
 5          Lathrop, supra, involved a challenge to the establishment of an integrated bar for
 6   attorneys in Wisconsin as is provided for in Oregon law. The Supreme Court upheld the
 7   requirement that attorneys in Wisconsin could be required to be members of the bar and
 8   be required to pay dues to the bar. In the plurality opinion, the Supreme Court stated:
 9          “In our view the case presents a claim of impingement upon freedom of
            association no different from that which we decided in Railway Employees' Dept.
10          v. Hanson, 351 U.S. 225, 76 S.Ct. 714, 100 L.Ed. 1112. We there held that § 2,
            Eleventh of the Railway Labor Act, 45 U.S.C. § 152, 45 U.S.C.A. § 152, subd. 11,
11          Eleventh, did not on its face abridge protected rights of association in authorizing
            union-shop agreements between interstate railroads and unions of their employees
12          conditioning the employees' continued employment on payment of union dues,
            initiation fees and assessments.”
13

14   Lathrop at 842. Justice Harlan, in his concurring opinion, stated:
15          “The Hanson case, 351 U.S. 225, 76 S.Ct. 714, 100 L.Ed. 1112, decided by a
            unanimous Court, surely lays at rest all doubt that a State may Constitutionally
16          condition the right to practice law upon membership in an integrated bar
            association, a condition fully as justified by state needs as the union shop is by
17          federal needs.”
18   Lathrop at 849.
19          The broad approval of an integrated bar was modified somewhat in 1990 when the
20   Supreme Court was asked to determine if a bar could use compulsory fees paid by
21   attorneys for political or ideological purposes. In Keller v. State Bar of California, 496
22   U.S. 1, 110 S. Ct. 2228, 110 L. Ed. 2d 1(1990), the Supreme Court held that dues required
23   to be paid by attorneys to a bar could not be used for ideological purposes, citing it’s case
24   of Abood v. Detroit Board of Education, 431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     MEMORANDUM - Page 4                                      mlslaw@live.com
 1   (1977) as the basis for that decision. The Supreme Court held:
 2          “Abood held that a union could not expend a dissenting individual's dues for
            ideological activities not "germane" to the purpose for which compelled
 3          association was justified: collective bargaining. Here the compelled association
            and integrated bar is justified by the State's interest in regulating the legal
 4          profession and improving the quality of legal services. The State Bar may
            therefore constitutionally fund activities germane to those goals out of the
 5          mandatory dues of all members. It may not, however, in such manner fund
            activities of an ideological nature which fall outside of those areas of activity.
 6

 7   Keller at 13. Thus, it is clear that the previous cases decided by the United States
 8   Supreme Court were entirely based upon it’s decisions relating to the union shop
 9   decisions.
10          On June 28, 2018, the United States Supreme Court decided the case of Janus v.
11   American Federation of State, County and Municipal Employees, et al, 585 U.S. _____
12   (No. 16–1466) (2018) in which is specifically overruled the Abood case.
13          “We upheld a similar law in Abood v. Detroit Bd. of Ed., 431 U. S. 209 (1977), and
            we recognize the importance of following precedent unless there are strong
14          reasons for not doing so. But there are very strong reasons in this case.
            Fundamental free speech rights are at stake. Abood was poorly reasoned. It has led
15          to practical problems and abuse. It is inconsistent with other First Amendment
            cases and has been undermined by more recent decisions. Developments since
16          Abood was handed down have shed new light on the issue of agency fees, and no
            reliance interests on the part of public-sector unions are sufficient to justify the
17          perpetuation of the free speech violations that Abood has countenanced for the past
            41 years. Abood is therefore overruled.” (Emphasis added)
18

19   Janus Slip Opinion at page 2. The Supreme Court went on to say:
20          “The First Amendment, made applicable to the States by the Fourteenth
            Amendment, forbids abridgment of the freedom of speech. We have held time and
21          again that freedom of speech “includes both the right to speak freely and the right
            to refrain from speaking at all.” Wooley v. Maynard, 430 U. S. 705, 714 (1977);
22          see Riley v. National Federation of Blind of N. C., Inc., 487 U. S. 781, 796–797
            (1988); Harper & Row, Publishers, Inc. v. Nation Enterprises, 471 U. S. 539, 559
23          (1985); Miami Herald Publishing Co. v. Tornillo, 418 U. S. 241, 256–257 (1974);
            accord, Pacific Gas & Elec. Co. v. Public Util. Comm’n of Cal., 475 U. S. 1, 9
24          (1986) (plurality opinion). The right to eschew association for expressive purposes

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     MEMORANDUM - Page 5                                      mlslaw@live.com
 1          is likewise protected. Roberts v. United States Jaycees, 468 U. S. 609, 623 (1984)
            (“Freedom of association . . . plainly presupposes a freedom not to associate”); see
 2          Pacific Gas & Elec., supra, at 12 (“[F]orced associations that burden protected
            speech are impermissible”). As Justice Jackson memorably put it:“If there is any
 3          fixed star in our constitutional constellation, it is that no official, high or petty, can
            prescribe what shall be orthodox in politics, nationalism, religion, or other matters
 4          of opinion or force citizens to confess by word or act their faith therein.” West
            Virginia Bd. of Ed. v. Barnette, 319 U. S. 624, 642 (1943) (emphasis added).
 5                  Compelling individuals to mouth support for views they find objectionable
            violates that cardinal constitutional command, and in most contexts, any such
 6          effort would be universally condemned. Suppose, for example, that the State of
            Illinois required all residents to sign a document expressing support for a particular
 7          set of positions on controversial public issues—say, the platform of one of the
            major political parties. No one, we trust, would seriously argue that the First
 8          Amendment permits this.
                    Perhaps because such compulsion so plainly violates the Constitution, most
 9          of our free speech cases have involved restrictions on what can be said, rather than
            laws compelling speech. But measures compelling speech are at least as
10          threatening.”
11   Janus Slip Opinion at 7-8. The Supreme Court went on to state:
12          “Compelling a person to subsidize the speech of other private speakers raises
            similar First Amendment concerns. Knox, supra, at 309; United States v. United
13          Foods, Inc., 533 U. S. 405, 410 (2001); Abood, supra, at 222, 234–235. As
            Jefferson famously put it, “to compel a man to furnish contributions of money for
14          the propagation of opinions which he disbelieves and abhor[s] is sinful and
            tyrannical.” A Bill for Establishing Religious Freedom, in 2 Papers of Thomas
15          Jefferson 545 (J. Boyd ed. 1950) (emphasis deleted and footnote omitted); see also
            Hudson, 475 U. S., at 305, n. 15. We have therefore recognized that a “‘significant
16          impingement on First Amendment rights’” occurs when public employees are
            required to provide financial support for a union that “takes many positions during
17          collective bargaining that have powerful political and civic consequences.” Knox,
            supra, at 310–311 (quoting Ellis v. Railway Clerks, 466 U. S. 435, 455 (1984)).”
18

19   Janus, Slip Opinion at 9
20          The present case involving compulsory payment of dues, fees and assessments to
21   maintain membership in the Oregon State Bar in order to engage in their State regulated
22   profession is no different. The Oregon State Bar has clearly engaged in political and
23   ideological speech that the Plaintiffs in this case object to. (Declaration of Diane L.
24   Gruber; Declaration of Mark Runnels)

                                                                Michael L. Spencer, OSB #830907
                                                                403 Main St.
                                                                Klamath Falls, OR 97601
                                                                541-883-7139
     MEMORANDUM - Page 6                                        mlslaw@live.com
 1          However, just because Oregon laws which compel the subsidy of the Oregon State
 2   Bar’s ideological speech impinge on the Plaintiffs’ First Amendment rights, it does not
 3   automatically follow that those laws are unconstitutional. Instead, the Court must
 4   determine if the purposes of the laws pass the required level of scrutiny to allow that
 5   impingement.
 6          “Because the compelled subsidization of private speech seriously impinges on
            First Amendment rights, it cannot be casually allowed. Our free speech cases have
 7          identified “levels of scrutiny” to be applied in different contexts, and in three
            recent cases, we have considered the standard that should be used in judging the
 8          constitutionality of agency fees. See Knox, supra; Harris, supra; Friedrichs v.
            California Teachers Assn., 578 U. S. ___ (2016) (per curiam) (affirming decision
 9          below by equally divided Court).
                    In Knox, the first of these cases, we found it sufficient to hold that the
10          conduct in question was unconstitutional under even the test used for the
            compulsory subsidization of commercial speech. 567 U. S., at 309–310, 321–322.
11          Even though commercial speech has been thought to enjoy a lesser degree of
            protection, see, e.g., Central Hudson Gas & Elec. Corp. v. Public Serv. Comm’n of
12          N. Y., 447 U. S. 557, 562–563 (1980), prior precedent in that area, specifically
            United Foods, supra, had applied what we characterized as “exacting” scrutiny,
13          Knox, 567 U. S., at 310, a less demanding test than the “strict” scrutiny that might
            be thought to apply outside the commercial sphere. Under “exacting” scrutiny,
14          we noted, a compelled subsidy must“serve a compelling state interest that
            cannot be achieved through means significantly less restrictive of
15          associational freedoms.” Ibid. (internal quotation marks and alterations omitted).”
            (Emphasis added)
16

17   Janus, Slip Opinion at 10.
18          In the cases decided previously regarding integrated bar’s, the court utilized the
19   “balancing test” to determine if the infringement on the associational rights of attorneys
20   could be allowed. Justice Black, in his dissenting opinion in Lathrop, supra, stated:
21          “The first of these is that the use of compelled dues by an integrated bar to further
            legislative ends contrary to the wishes of some of its members can be upheld under
22          the so-called 'balancing test,' which permits abridgment of First Amendment rights
            so long as that abridgment furthers some legitimate purpose of the State. Under
23          this theory, the appellee contends, abridgments of speech 'incidental' to an
            integrated bar must be upheld because the integrated bar performs many valuable
24          services for the public. As pointed out above, the Wisconsin Supreme Court

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     MEMORANDUM - Page 7                                      mlslaw@live.com
 1          embraced this theory in express terms. And the concurring opinion of Mr. Justice
            HARLAN, though not purporting to distinguish the Street case, also adopts the
 2          case-by-case 'balancing' approach under which such a distinction as, indeed, any
            desired distinction is possible.”
 3
     Lathrop at 871.
 4
            The Supreme Court has not been clear in most of it’s previous ruling regarding the
 5
     test to be used to determine if compulsory funding and membership passes constitutional
 6
     muster. As shown in the above quote from Lathrop, usually this is pointed out in the
 7
     dissent. In the Abood, supra case, it was stated:
 8
            “Before today it had been well established that when state law intrudes upon
 9          protected speech, the State itself must shoulder the burden of proving that its
            action is justified by overriding state interests. See Elrod v. Burns, supra, 427 U.S.
10          at 363, 96 S.Ct. at 2685; Healy v. James, 408 U.S. 169, 184, 92 S.Ct. 2338 2347,
            33 L.Ed.2d 266 (1972); Speiser v. Randall, 357 U.S. 513, 525-526, 78 S.Ct. 1332,
11          1341-42, 2 L.Ed.2d 1460 (1958). The Court, for the first time in a First
            Amendment case, simply reverses this principle. Under today's decision, a
12          nonunion employee who would vindicate his First Amendment rights apparently
            must initiate a proceeding to prove that the union has allocated some portion of its
13          budget to "ideological activities unrelated to collective bargaining." Ante, at
            237-241. I would adhere to established First Amendment principles and require the
14          State to come forward and demonstrate, as to each union expenditure for which it
            would exact support from minority employees, that the compelled contribution is
15          necessary to serve overriding governmental objectives.”
16   Abood at 263.
17          Thus, the key holding in Janus, supra, is that the use of the “balancing test” to
18   determine if governmental action which infringes on an individual’s freedom of speech
19   and freedom of association is to be allowed was rejected.
20          The Supreme Court stated:
21          “The dissent, on the other hand, proposes that we apply what amounts to
            rational-basis review, that is, that we ask only whether a government employer
22          could reasonably believe that the exaction of agency fees serves its interests. See
            post, at 4 (KAGAN, J., dissenting) (“A government entity could reasonably
23          conclude that such a clause was needed”). This form of minimal scrutiny is
            foreign to our free-speech jurisprudence, and we reject it here. At the same
24          time, we again find it unnecessary to decide the issue of strict scrutiny because the

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     MEMORANDUM - Page 8                                      mlslaw@live.com
 1          Illinois scheme cannot survive under even the more permissive standard applied in
            Knox and Harris.” (Emphasis added)
 2

 3   Janus Slip Opinion at 10-11
 4          Plaintiffs in this case contend that the “strict scrutiny” test is the appropriate test
 5   for the laws of the State of Oregon but, like in Janus, supra, it is clear that those laws
 6   cannot even pass the less restrictive “exacting scrutiny” test. Plaintiffs do not deny that
 7   the State of Oregon has a compelling state interest in regulating the legal profession and
 8   improving the quality of legal services. The question here is whether the means by
 9   which the State of Oregon has chosen, compulsory membership and compelled
10   subsidation, could be achieved “. . . through means significantly less restrictive of
11   associational freedoms.” Ibid.
12          The State of Oregon regulates many other professions, ranging from Architects in
13   Chapter 671 of the Oregon Revised Statues to Outfitters and Guides in Chapter 704.
14   Included in the professions regulated are doctors, who are required to be licensed
15   pursuant to ORS 677.080. However, doctors are not required to be members of the
16   Oregon Medical Association, which is a non-profit corporation. Surely, the State of
17   Oregon has a very compelling state interest in ensuring that the practice of medicine,
18   where a patient could be killed, is done in a proper and professional manner. However,
19   the State of Oregon has deemed that it can accomplish this interest through licensing of
20   doctors by the State and imposing discipline on doctors who fail to meet the standards of
21   that practice. ORS 677.184 to 677.232 sets out the disciplinary process for doctors.
22          All 50 States and the District of Columbia regulate the practice of law. Almost
23   half of those States do not require membership in a Bar but instead provide for a licensing
24   and disciplinary system with a voluntary bar association. (See attached Overview of

                                                                Michael L. Spencer, OSB #830907
                                                                403 Main St.
                                                                Klamath Falls, OR 97601
                                                                541-883-7139
     MEMORANDUM - Page 9                                        mlslaw@live.com
 1   State Attorney Licensing Requirements-Appendix 1) Thus, in almost half of the
 2   jurisdictions regulating the practice of law in this Country, having a license system rather
 3   than mandatory membership in a bar accomplishes the compelling State interest of
 4   regulating the legal profession and improving the quality of legal services.
 5          If the State of Oregon is able to regulate other professions, including the medical
 6   profession, through a licensing system and the majority of the jurisdictions which regulate
 7   the practice of law find it adequate to use a licensing system, how can Oregon’s system of
 8   requiring membership in the Oregon State Bar, coupled with compulsory subsidies, be the
 9   only means to accomplish the State’s interest? Certainly, a licensing system where the
10   licensing agency does not engage in political or ideological speech would accomplish
11   those goals. The Oregon State Bar should appropriately become a professional trade
12   organization, such as the Oregon Medical Association, and continue to provide valuable
13   services to both those attorneys who voluntarily choose to associate with it and to the
14   general public.
15          Again, turning to the Janus decision, the Supreme Court has provided valuable
16   guidance in answering this question. In Abood, the compelling state interest in requiring
17   forced subsidies to unions was “labor peace.” Janus, Slip Opinion at 11. The Supreme
18   Court noted that federal employment law did not require agency fees and that “labor
19   peace” was not an issue.
20          “Whatever may have been the case 41 years ago when Abood was handed down, it
            is now undeniable that “labor peace” can readily be achieved “through means
21          significantly less restrictive of associational freedoms” than the assessment of
            agency fees.”
22

23   Janus, Slip Opinion at 12.
24          Another recent United States Supreme Court sheds further light on this subject:

                                                              Michael L. Spencer, OSB #830907
                                                              403 Main St.
                                                              Klamath Falls, OR 97601
                                                              541-883-7139
     MEMORANDUM - Page 10                                     mlslaw@live.com
 1         “The First Amendment creates "an open marketplace" in which differing ideas
           about political, economic, and social issues can compete freely for public
 2         acceptance without improper government interference. New York State Bd. of
           Elections v. Lopez Torres, 552 U.S. 196, 208, 128 S.Ct. 791, 169 L.Ed.2d 665
 3         (2008). See also Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 51, 108 S.Ct. 876,
           99 L.Ed.2d 41 (1988) ; Mills v. Alabama, 384 U.S. 214, 218-219, 86 S.Ct. 1434,
 4         16 L.Ed.2d 484 (1966). The government may not prohibit the dissemination of
           ideas that it disfavors, nor compel the endorsement of ideas that it approves. See
 5         R.A.V. v. St. Paul, 505 U.S. 377, 382, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992) ;
           Brandenburg v. Ohio, 395 U.S. 444, 447-448, 89 S.Ct. 1827, 23 L.Ed.2d 430
 6         (1969)(per curiam); West Virginia Bd. of Ed. v. Barnette, 319 U.S. 624, 63 S.Ct.
           1178, 87 L.Ed. 1628 (1943) ; Wooley v. Maynard, 430 U.S. 705, 713-715, 97 S.Ct.
 7         1428, 51 L.Ed.2d 752 (1977) ; Riley v. National Federation of Blind of N.C., Inc.,
           487 U.S. 781, 797, 108 S.Ct. 2667, 101 L.Ed.2d 669 (1988) (The First Amendment
 8         protects "the decision of both what to say and what not to say" (emphasis deleted)).
           And the ability of like-minded individuals to associate for the purpose of
 9         expressing commonly held views may not be curtailed. See Roberts v. United
           States Jaycees, 468 U.S. 609, 623, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984) (
10         "Freedom of association ... plainly presupposes a freedom not to associate");
           NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460-461, 78 S.Ct. 1163, 2
11         L.Ed.2d 1488 (1958).”
12
     Knox v. Serv. Emps. Int'l Union, 132 S. Ct. 2277, 2289, 183 L.Ed.2d 281, 567 U.S. 298
13
     (2012) The Supreme Court went on to say:
14
           “We made it clear that compulsory subsidies for private speech are subject to
15         exacting First Amendment scrutiny and cannot be sustained unless two criteria are
           met. First, there must be a comprehensive regulatory scheme involving a
16         "mandated association" among those who are required to pay the subsidy. Id., at
           414, 121 S.Ct. 2334. Such situations are exceedingly rare because, as we have
17         stated elsewhere, mandatory associations are permissible only when they serve a
           "compelling state interes[t] ... that cannot be achieved through means significantly
18         less restrictive of associational freedoms." Roberts, supra, at 623, 104 S.Ct. 3244.
           Second, even in the rare case where a mandatory association can be justified,
19         compulsory fees can be levied only insofar as they are a "necessary incident" of the
           "larger regulatory purpose which justified the required association." United Foods,
20         supra, at 414, 121 S.Ct. 2334.”
21   Ibid. The Supreme Court further stated:
22         “Contrary to the view of the Ninth Circuit panel majority, we did not call for a
           balancing of the "right" of the union to collect an agency fee against the First
23         Amendment rights of nonmembers. 628 F.3d, at 1119-1120. As we noted in
           Davenport, "unions have no constitutional entitlement to the fees of
24         nonmember-employees." 551 U.S., at 185, 127 S.Ct. 2372. A union's "collection of

                                                           Michael L. Spencer, OSB #830907
                                                           403 Main St.
                                                           Klamath Falls, OR 97601
                                                           541-883-7139
     MEMORANDUM - Page 11                                  mlslaw@live.com
 1          fees from nonmembers is authorized by an act of legislative grace," 628 F.3d, at
            1126 (Wallace, J., dissenting)-one that we have termed "unusual" and
 2          "extraordinary," Davenport, supra, at 184, 187, 127 S.Ct. 2372. Far from calling
            for a balancing of rights or interests, Hudson made it clear that any procedure for
 3          exacting fees from unwilling contributors must be "carefully tailored to minimize
            the infringement" of free speech rights. 475 U.S., at 303, 106 S.Ct. 1066. And to
 4          underscore the meaning of this careful tailoring, we followed that statement with a
            citation to cases holding that measures burdening the freedom of speech or
 5          association must serve a "compelling interest" and must not be significantly
            broader than necessary to serve that interest.”
 6

 7   Knox at 313.
 8          As indicated, the cases cited all utilize the lesser “exacting scrutiny” test and show
 9   that Oregon’s approach to the regulation of the practice of law is “. . . significantly
10   broader than necessary to serve. . .” the interest of the State in regulating the practice of
11   law. Ibid. A licensing structure, as used by many other States and used by the State of
12   Oregon for all other professions, would have no impact upon the Plaintiff’s associational
13   rights since they would not become a “member” of the licensing entity.
14                                          CONCLUSION
15          In conclusion, there are no genuine issues of material fact regarding Count I of
16   Plaintiffs’ Complaint and Plaintiffs are entitled to Judgment as a matter of Law that the
17   provisions of Oregon law requiring them to be members of the Oregon State Bar and pay
18   compulsory dues violates their rights of Freedom of Speech and Freedom of Association
19   as protected by the First Amendment to the United States Constitution.
20   Dated this November 5, 2018.
21                                                      /s/ Michael L. Spencer
                                                        Michael L. Spencer, OSB #830907
22                                                      Attorney for Plaintiffs
23

24

                                                                Michael L. Spencer, OSB #830907
                                                                403 Main St.
                                                                Klamath Falls, OR 97601
                                                                541-883-7139
     MEMORANDUM - Page 12                                       mlslaw@live.com
Appendix I




       Appendix 61
Appendix 62
 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that I served a true and accurate copy of the foregoing
 3   MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL
 4   SUMMARY JUDGMENT on:
 5   Steven M. Wilker
     Attorney at Law
 6   Tonkon Torp LLP
     888 SW Fifth Avenue
 7   Suite 1600
     Portland, OR 97204
 8   steven.wilker@tonkon.com
 9   of Attorneys for Defendant
10   by electronic means through the Court’s Case Management/Electronic Case File system
     on the date set forth below.
11
     November 5, 2018
12
                                                     /s/ Michael L. Spencer
13                                                   Michael L. Spencer, OSB #830907
                                                     Attorney for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

                                                            Michael L. Spencer, OSB #830907
                                                            403 Main St.
                                                            Klamath Falls, OR 97601
                                                            541-883-7139
     MEMORANDUM - Page 13                                   mlslaw@live.com
